269 S.C. 581 (1977)
239 S.E.2d 75
ELLETT BROTHERS, INC., Appellant,
v.
Angelo B. MANOS, fd/b/a Art's Gun Shop d/b/a Lesco, Respondent.
20542
Supreme Court of South Carolina.
November 16, 1977.
*582 Leo A. Dryer, of Columbia, for Appellant.
Harvey I. Golden, of Columbia, for Respondent.
*583 November 16, 1977.
GREGORY, Justice:
This appeal is from the order of the lower court sustaining respondent's demurrer to appellant's complaint on the ground the complaint does not state facts sufficient to constitute a cause of action against Angelo B. Manos individually. We reverse.
On appeal from an order sustaining a demurrer, this Court's review is limited to the allegations stated in the complaint, which are assumed to be true. Herndon v. Wright, 257 S.C. 98, 184 S.E. (2d) 444 (1971). This excludes from consideration respondent's right to relief from liability on grounds which are in the nature of an affirmative defense. Lanham v. Jennings, 122 S.C. 461, 113 S.E. 791 (1922). A demurrer to a complaint cannot be sustained in facts sufficient to constitute a cause of action are stated in or can be fairly gathered from the complaint. Meadors v. South Carolina Medical Association, 266 S.C. 391, 223 S.E. (2d) 600 (1976), Baldwin v. Sanders, 266 S.C. 394, 223 S.E. (2d) 602 (1976).
Ellett Brothers, Inc., brought this action against Angelo B. Manos formerly doing business as Art's Gun Shop doing business as Lesco. The complaint alleges that plaintiff is a corporation; that defendant is a resident of Richland County; that plaintiff sold and delivered certain goods to defendant; and that defendant has not paid for a portion of those goods. An itemized statement of account is attached to the complaint.
The allegations in this complaint clearly state facts sufficient to constitute a cause of action against the named defendant. Thus, the lower court was in error in sustaining respondent's demurrer.
Reversed.
LEWIS, C.J., and LITTLEJOHN, NESS and RHODES, JJ,. concur.